



Exhibit 10.23







--------------------------------------------------------------------------------



STOCKHOLDERS AGREEMENT
by and among
ADT INC.
and
THE OTHER PARTIES HERETO
_________________________________

Dated as of January 23, 2018
__________________________________

--------------------------------------------------------------------------------









Doc#: US1:11493800v16



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
 
 
 
ARTICLE I. INTRODUCTORY MATTERS
1
1.1
Defined Terms
1
1.2
Construction
4
ARTICLE II. BOARD OF DIRECTORS
4
2.1
Election of Directors
4
ARTICLE III. INFORMATION
6
3.1
Books and Records; Access
6
3.2
Sharing of Information
7
ARTICLE IV. OTHER RIGHTS
7
4.1
Consent to Certain Actions.
7
ARTICLE V. GENERAL PROVISIONS
8
5.1
Termination
8
5.2
Notices
9
5.3
Amendment; Waiver
9
5.4
Further Assurances
10
5.5
Assignment
10
5.6
Third Parties
10
5.7
Governing Law
10
5.8
Jurisdiction; Waiver of Jury Trial
10
5.9
Specific Performance
11
5.1
Entire Agreement
11
5.11
Severability
11
5.12
Table of Contents, Headings and Captions
11
5.13
Counterparts
11
5.14
Effectiveness
11
5.15
No Recourse
11





i



--------------------------------------------------------------------------------





STOCKHOLDERS AGREEMENT
This Stockholders Agreement is entered into as of January 23, 2018 by and among
ADT Inc., a Delaware corporation (the “Company”), and each of the other parties
identified on the signature pages hereto (the “Holders”).
RECITALS:
WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined below); and
WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “Closing Date”), the Company and the Holders wish to set forth certain
understandings between such parties, including with respect to certain
governance matters.
NOW, THEREFORE, the parties agree as follows:
ARTICLE I.
INTRODUCTORY MATTERS
1.1    Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:
“Affiliate” means, with respect to any Person, (a) any Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, or (b) any Person who is a general
partner, partner, managing director, manager, officer, director or principal of
the specified Person. Notwithstanding the foregoing, except with respect to
Section 5.15 and the definitions of “Apollo Entities”, “Related Entities”,
“Related Party” and “Related Parties”, none of the Apollo Entities or the
Related Entities shall be considered an Affiliate of (i) any portfolio company
in which the Apollo Entities or the Related Entities or any of their investment
fund affiliates have made a debt or equity investment (and vice versa), (ii) any
limited partners, non-managing members of, or other similar direct or indirect
investors in, the Apollo Entities or the Related Entities or any of their
respective affiliates (and vice versa) or (iii) any portfolio company in which
any limited partner, non-managing member of, or other similar direct or indirect
investor in the Apollo Entities or the Related Entities any of their respective
affiliates have made a debt or equity investment (and vice versa), and none of
the Persons described in clauses (i) through (iii) of this definition shall be
considered an Affiliate of each other.
“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.
“Apollo Designee” has the meaning set forth in Section 2.1(b).






Doc#: US1:11493800v16



--------------------------------------------------------------------------------




“Apollo Entities” means TopCo Parent, its Affiliates that are beneficially owned
by Apollo Global Management, LLC and TopCo Parent’s and such Affiliates’
respective successors and Permitted Assigns.
“beneficially own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.
“Board” means the board of directors of the Company.
“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.
“Bylaws” means the Amended and Restated Bylaws of the Company, as the same may
be amended and/or restated from time to time.
“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as the same may be amended and/or restated from time to time.
“Closing Date” has the meaning set forth in the Recitals.
“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other capital stock of the Company into which such stock is
reclassified or reconstituted and any other common stock of the Company.
“Company” has the meaning set forth in the Preamble.
“control” (including its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies (whether through ownership
of securities or any partnership or other ownership interest, by contract or
otherwise) of a Person.
“Director” means any member of the Board.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Holders” has the meaning set forth in the Preamble.
“IPO” has the meaning set forth in the Recitals.
“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any


2


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




similar form of decision of, or determination by, or any interpretation or
administration of any of the foregoing by, any Governmental Authority.
“Permitted Assigns” means with respect to a Related Entity, a Transferee of
shares of Common Stock that agrees to become party to, and to be bound to the
same extent as its Transferor by the terms of, this Agreement.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.
“Related Entities” means TopCo Parent, its Affiliates and its and its
Affiliates’ respective successors and Permitted Assigns.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled to vote in the election of directors, representatives or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; or (ii) if a limited liability company, partnership, association or
other business entity, a majority of the total voting power of stock (or
equivalent ownership interest) of the limited liability company, partnership,
association or other business entity is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member, managing director or other governing body or general partner of
such limited liability company, partnership, association or other business
entity.
“TopCo Parent” means Prime Security Services TopCo Parent, L.P., a Delaware
limited partnership.
“Total Number of Directors” means the total number of directors constituting the
Board.
“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.


3


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




1.2    Construction. Interpretation of this Agreement shall be governed by the
following rules of construction. Unless the context otherwise requires: (a)
references to the terms Article, Section, paragraph and Exhibit are references
to the Articles, Sections, paragraphs and Exhibits to this Agreement unless
otherwise specified; (b) the terms “hereof,” “herein,” “hereby,” “hereto,” and
derivative or similar words refer to this entire Agreement, including Exhibits
hereto; (c) references to “$” or “Dollars” shall mean United States dollars; (d)
the words “include,” “includes,” “including” and words of similar import when
used in this Agreement shall mean “including without limitation,” unless
otherwise specified; (e) the word “or” shall not be exclusive; (f) references to
“written” or “in writing” include in electronic form; (g) provisions shall
apply, when appropriate, to successive events and transactions; (h) the headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (i) each of TopCo
Parent and the Holders has participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the parties thereto and no
presumption or burden of proof shall arise favoring or burdening either party by
virtue of the authorship of any of the provisions in this Agreement; (j) a
reference to any Person includes such Person’s permitted successors and assigns;
(k) references to “days” mean calendar days unless Business Days are expressly
specified; (l) the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (m) the terms “party”, “party hereto”, “parties” and
“party hereto” shall mean a party to this Agreement and the parties to this
Agreement, as applicable, unless otherwise specified; (n) with respect to the
determination of any period of time, “from” means “from and including”; and (o)
any deadline or time period set forth in this Agreement that by its terms ends
on a day that is not a Business Day shall be automatically extended to the next
succeeding Business Day. Any agreement, instrument or statute defined or
referred to herein means such agreement, instrument or statute as from time to
time may be amended, supplemented, restated or modified, including (in the case
of agreements or instruments) by waiver or consent and (in the case of statutes)
by succession of comparable successor statutes.
ARTICLE II.
BOARD OF DIRECTORS
2.1    Election of Directors.
(a)    Following the Closing Date, TopCo Parent shall have the right, but not
the obligation, to nominate to the Board a number of designees equal to at
least: (i) a majority of the Total Number of Directors, so long as the Apollo
Entities beneficially own 50% or more of the outstanding shares of Common Stock;
(ii) 50% of the Total Number of Directors, in the event that the Apollo Entities
beneficially own 40% or more, but less than 50%, of the outstanding shares of
Common Stock; (iii) 40% of the Total Number of Directors, in the event that the
Apollo Entities beneficially own 30% or more, but less than 40%, of the
outstanding shares of Common Stock; (iv) 30% of the Total Number of Directors,
in the event that the Apollo Entities beneficially own 20% or more, but less
than 30%, of the outstanding shares of Common Stock; and (v) 20% of the Total
Number of Directors, in the event that the Apollo Entities beneficially own 5%
or more, but less than 20%, of the outstanding shares of Common


4


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




Stock. For purposes of calculating the number of Directors that TopCo Parent is
entitled to designate pursuant to the immediately preceding sentence, any
fractional amounts shall automatically be rounded up to the nearest whole number
(e.g., one and one quarter (11/4) Directors shall equate to two (2) Directors)
and any such calculations shall be made after taking into account any increase
in the Total Number of Directors. In addition to the foregoing, TopCo Parent
shall have the right, but not the obligation, (x) to nominate to the Board one
(1) designee (the “Co-Invest Nominee”) identified to TopCo Parent by the party
set forth on Exhibit A, so long as such party continues to hold, directly or
indirectly, an interest in the Company (including, for the avoidance of doubt,
as a limited partner of TopCo Parent or a direct or indirect shareholder,
member, or limited partner of a limited partner in TopCo Parent) of at least the
amount set forth on Exhibit A (such condition, the “Co-Investor Condition”), and
(y) to nominate to the Board one (1) designee (the “Koch Nominee”) identified to
TopCo Parent by Koch SV Investments, LLC (“Koch”), so long as (i) at least 25.0%
of the Series A Preferred Securities issued to Koch on May 2, 2016 remain
outstanding or (ii) less than 25.0% of the Series A Preferred Securities issued
to Koch on May 2, 2016 remain outstanding as a result of one or more redemptions
pursuant to Section 6(a) of the Certificate of Designation of Series A Preferred
Securities of the Company (such condition, the “Koch Condition”).
(b)    In the event that TopCo Parent has nominated less than the total number
of designees TopCo Parent shall be entitled to nominate pursuant to
Section 2.1(a), TopCo Parent shall have the right, at any time, to nominate such
additional designees to which it is entitled, in which case, the Company and the
Directors shall take all necessary corporate action, to the fullest extent
permitted by applicable law, to (x) enable TopCo Parent to nominate and effect
the election or appointment of such additional individuals, whether by
increasing the size of the Board, or otherwise and (y) to effect the election or
appointment of such additional individuals nominated by TopCo Parent to fill
such newly-created directorships or to fill any other existing vacancies. Each
such person whom TopCo Parent shall actually nominate pursuant to this
Section 2.1 and who is thereafter elected to the Board to serve as a Director
(other than the Co-Invest Designee or Koch Designee) shall be referred to herein
as an “Apollo Designee”. Each Co-Invest Nominee whom TopCo Parent shall actually
nominate pursuant to this Section 2.1 and who is thereafter elected to the Board
to serve as a Director shall be referred to as a “Co-Invest Designee”), and each
Koch Nominee whom TopCo Parent shall actually nominate pursuant to this Section
2.1 and who is thereafter elected to the Board to serve as a Director shall be
referred to as a “Koch Designee”).
(c)    In the event that a vacancy is created at any time by the death,
retirement or resignation of any Apollo Designee, Co-Invest Designee (provided
that the Co-Investor Condition is satisfied) or Koch Designee (provided that the
Koch Condition is satisfied), the remaining Directors and the Company shall, to
the fullest extent permitted by applicable law, take all actions necessary at
any time and from time to time to cause the vacancy created thereby to be filled
by a new designee of TopCo Parent (which designee, in the case of a vacancy in
respect of (i) a Co-Invest Designee, shall be identified by the party set forth
on Exhibit A, and (ii) a Koch Designee, shall be identified by Koch), as soon as
possible.
(d)    The Company agrees, to the fullest extent permitted by applicable law, to
include in the slate of nominees recommended by the Board for election at any
meeting of stockholders called for the purpose of electing directors the persons
designated pursuant to


5


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




this Section 2.1 and to nominate and recommend each such individual to be
elected as a Director as provided herein, and to solicit proxies or consents in
favor thereof. The Company is entitled, solely for the purposes set forth in
this Section 2.1(d), to identify such individual as an Apollo Designee, a
Co-Invest Designee or a Koch Designee pursuant to this Stockholders Agreement.
ARTICLE III.
INFORMATION
3.1    Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles. For so long as (x) no Apollo Designee
is then serving as a Director, and (y) TopCo Parent beneficially owns 3% or more
of the outstanding shares of Common Stock, the Company shall, and shall cause
its Subsidiaries to, permit the Apollo Entities and their respective designated
representatives, at reasonable times and upon reasonable prior notice to the
Company, to inspect, review and/or make copies and extracts from the books and
records of the Company or any of such Subsidiaries and to discuss the affairs,
finances and condition of the Company or any of such Subsidiaries with the
officers of the Company or any such Subsidiary. For so long as (x) no Apollo
Designee is then serving as a Director, and (y) TopCo Parent beneficially owns
3% or more of the outstanding shares of Common Stock, the Company, upon the
written request of any Apollo Entity, shall, and shall cause its Subsidiaries
to, provide the Apollo Entities, in addition to other information that might be
reasonably requested by the Apollo Entities from time to time, (i) direct access
to the Company’s auditors and officers, (ii) the ability to link TopCo Parent’s
systems into the Company’s general ledger and other systems in order to enable
the Apollo Entities to retrieve data on a “real-time” basis, (iii) quarter-end
reports, in a format to be prescribed by the Apollo Entities, to be provided
within 30 days after the end of each quarter, (iv) copies of all materials
provided to the Board (or committee of the Board) at the same time as provided
to the Directors (or members of a committee of the Board), (v) access to
appropriate officers and directors of the Company and its Subsidiaries at such
times as may be requested by the Apollo Entities, as the case may be, for
consultation with each of the Apollo Entities with respect to matters relating
to the business and affairs of the Company and its Subsidiaries,
(vi) information in advance with respect to any significant corporate actions,
including, without limitation, extraordinary dividends, stock redemptions or
repurchases, mergers, acquisitions or dispositions of assets, issuances of
significant amounts of debt or equity and material amendments to the Charter or
Bylaws or the organizational documents of any of its Subsidiaries, and to
provide the Apollo Entities with the right to consult with the Company and its
Subsidiaries with respect to such actions, (vii) flash data, in a format to be
prescribed by the Apollo Entities, to be provided within ten days after the end
of each quarter and (viii) to the extent otherwise prepared by the Company,
operating and capital expenditure budgets and periodic information packages
relating to the operations and cash flows of the Company and its Subsidiaries
(all such information so furnished pursuant to this Section 3.1, the
“Information”). The Company agrees to consider, in good faith, the
recommendations of the Apollo Entities in connection with the matters on which
the Company is consulted as described above. Subject to Section 3.2, any Apollo
Entity (and any party receiving Information from an Apollo Entity) who


6


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




shall receive Information shall maintain the confidentiality of such
Information, and the Company shall not be required to disclose any privileged
Information of the Company so long as the Company has used its commercially
reasonable efforts to enter into an arrangement pursuant to which it may provide
such information to the Apollo Entities without the loss of any such privilege.
3.2    Sharing of Information. Individuals associated with TopCo Parent may from
time to time serve on the Board or the equivalent governing body of the
Company’s Subsidiaries. The Company, on its behalf and on behalf of its
Subsidiaries, recognizes that such individuals (i) will from time to time
receive non-public information concerning the Company and its Subsidiaries, and
(ii) may (subject to the obligation to maintain the confidentiality of such
information in accordance with Section 3.1) share such information with other
individuals associated with TopCo Parent. Such sharing will be for the dual
purpose of facilitating support to such individuals in their capacity as
Directors (or members of the governing body of any Subsidiary) and enabling the
Apollo Entities, as equityholders, to better evaluate the Company’s performance
and prospects. The Company, on behalf of itself and its Subsidiaries, hereby
irrevocably consents to such sharing.
ARTICLE IV.    

OTHER RIGHTS
4.1    Consent to Certain Actions.
(a)    Subject to the provisions of Section 4.1(b), without the prior written
approval of TopCo Parent, the Company shall not, and shall (to the extent
applicable) cause each of its Subsidiaries not to:
(i)    amend, modify or repeal (whether by merger, consolidation or otherwise)
any provision of the Charter, the Bylaws or equivalent organizational documents
of its Subsidiaries in a manner that adversely affects any of the Apollo
Entities;
(ii)    issue additional equity interests of the Company or any of its
Subsidiaries, other than (A) any award under any stockholder-approved equity
compensation plan, (B) any award under an equity compensation plan approved by a
majority of the Apollo Designees, or (C) any intra-company issuance among the
Company and its wholly-owned Subsidiaries;
(iii)    make any payment or declaration of any dividend or other distribution
on any shares of Common Stock or entering into any recapitalization transaction,
the primary purpose of which is to pay a dividend;
(iv)    merge or consolidate with or into any other entity, or transfer (by
lease, assignment, sale or otherwise) all or substantially all of the Company’s
and its Subsidiaries’ assets, taken as a whole, to another entity, or enter into
or agree to undertake any transaction that would constitute a “Change of
Control” as defined in the Company’s or its


7


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




Subsidiaries’ principal credit facilities or note indentures (other than, in
each case, transactions among the Company and its wholly-owned Subsidiaries);
(v)    other than in the ordinary course of business with vendors, customers and
suppliers, enter into or effect any (A) acquisition by the Company or any
Subsidiary of the equity interests or assets of any Person, or the acquisition
by the Company or any Subsidiary of any business, properties, assets, or
Persons, in one transaction or a series of related transactions or (B)
disposition of assets of the Company or any Subsidiary or the shares or other
equity interests of any Subsidiary, in each case where the amount of
consideration for any such acquisition or disposition exceeds $25 million in any
single transaction, or an aggregate amount of $50 million in any series of
transactions during a calendar year;
(vi)    undertake any liquidation, dissolution or winding up of the Company;
(vii)    incur financial indebtedness, in a single transaction or a series of
related transactions, aggregating to more than $25 million, except for
borrowings under a revolving credit facility that has previously been approved
or is in existence (with no increase in maximum availability) on the date of
closing of the Company’s IPO or otherwise approved by TopCo Parent;
(viii)    hire or terminate any Executive Officer of the Company or designate
any new Executive Officer of the Company;
(ix)    effect any material change in the nature of the business of the Company
or any Subsidiary, taken as a whole; or
(x)    change the size of the Board.
(b)     The approval rights set forth in Section 4.1(a) shall terminate at such
time as TopCo Parent no longer collectively beneficially owns at least 25% of
the outstanding shares of Common Stock.
ARTICLE V.
GENERAL PROVISIONS
5.1    Termination. This Agreement shall terminate on the earlier to occur of
(i) such time as TopCo Parent no longer beneficially owns 3% or more of the
outstanding shares of Common Stock and (ii) upon the delivery of a written
notice by TopCo Parent to the Company requesting that this Agreement terminate.
Notwithstanding the foregoing, the provisions of Article II of this Agreement
shall survive termination of this Agreement until such time as the party set
forth on Exhibit A no longer satisfies the Co-Investor Condition and Koch no
longer satisfies the Koch Condition, unless the written notice delivered by
TopCo Parent to the Company in accordance with this Section 5.1 is also signed
by (x) the party set forth on Exhibit A, as long as it satisfies the Co-Investor
Condition and (y) Koch, as long as it satisfies the Koch Condition, in each
case, as of such date.


8


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




5.2    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by electronic transmission or
sent by reputable overnight courier service (charges prepaid) to the Company at
the address set forth below and to any other recipient at the address indicated
on the Company’s records, or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, sent by electronic transmission or upon actual delivery by
reputable overnight courier service (as indicated in such courier service’s
records).
The Company’s address is:

ADT Inc.
1501 Yamato Road
Boca Raton, Florida 33431
Attention: Chief Executive Officer
with a mandatory copy to:

ADT Inc.
1501 Yamato Road
Boca Raton, Florida 33431
Attention: Chief Legal Officer
The Apollo Entities’ address is:

c/o Apollo Global Management
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention: Marc Becker and General Counsel
Fax: (646) 417-6429
with a copy (not constituting notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-60064
Attention: Taurie M. Zeitzer and David Beller
Fax: (212) 492-0353
5.3    Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
other parties hereto. Neither the failure nor delay on the part of any party
hereto to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of


9


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
5.4    Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof. To the fullest extent permitted by law, the Company shall not directly
or indirectly take any action that is intended to, or would reasonably be
expected to result in, any Apollo Entity being deprived of the rights
contemplated by this Agreement.
5.5    Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned without the express prior written consent of the
other parties hereto, and any attempted assignment, without such consents, will
be null and void; provided, however, that (i) each Apollo Entity shall be
entitled to assign, in whole or in part, to any of its Permitted Assigns without
such prior written consent any of its rights hereunder and (ii) each Holder
shall be entitled to assign, in whole or in part, any of its rights hereunder
without such prior written consent to any entity to which such Holder may
transfer all or part of its limited partnership interests in AP VIII Prime
Security Services Holdings, L.P. (“AP VIII”), pursuant to and in accordance with
that certain Amended and Restated Agreement of Limited Partnership of AP VIII,
dated as of May 2, 2016, and any other applicable agreements by and between AP
VIII and such Holder.
5.6    Third Parties. Except as provided for in Section 3.2 with respect to any
Apollo Entity, this Agreement does not create any rights, claims or benefits
inuring to any person that is not a party hereto nor create or establish any
third party beneficiary hereto.
5.7    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof.
5.8    Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving
any dispute, controversy or claim arising out of or relating to this Agreement,
each of the parties unconditionally accepts the jurisdiction and venue of the
Court of Chancery of the State of Delaware or, if the Court of Chancery does not
have subject matter jurisdiction over this matter, the Superior Court of the
State of Delaware (Complex Commercial Division), or if jurisdiction over the
matter is vested exclusively in federal courts, the United States District Court
for the District of Delaware, and the appellate courts to which orders and
judgments thereof may be appealed. In any such judicial proceeding, the parties
agree that in addition to any method for the service of process permitted or
required by such courts, to the fullest extent permitted by law, service of
process may be made by delivery provided pursuant to the directions in
Section 5.2. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.


10


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




5.9    Specific Performance. Each party hereto acknowledges and agrees that in
the event of any breach of this Agreement by any of them, the other parties
hereto would be irreparably harmed and could not be made whole by monetary
damages. Each party accordingly agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate and that the
parties, in addition to any other remedy to which they may be entitled at law or
in equity, shall be entitled to specific performance of this Agreement without
the posting of any bond.
5.10    Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof or thereof other than those expressly set
forth herein and therein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.
5.11    Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.
5.12    Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.
5.13    Counterparts. This Agreement and any amendment hereto may be signed in
any number of separate counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one Agreement (or amendment, as
applicable).
5.14    Effectiveness. This Agreement shall become effective upon the Closing
Date.
5.15    No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement or otherwise, and notwithstanding the fact that certain of the
Holders may be partnerships, limited liability companies, corporations or other
entities, each party hereto covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered by any Person
pursuant hereto or otherwise shall be had against any of the Apollo Entities or
the Related Entities or any of their former, current or future direct or
indirect equity holders, controlling Persons, stockholders, directors, officers,
employees, agents, Affiliates, members, financing sources, managers, general or
limited partners or assignees (each a “Related Party” and collectively, the
“Related Parties”), in each case other than (subject, for the avoidance of
doubt, to the provisions of this Agreement) each party hereto or any of its
respective assignees under this Agreement, whether by the enforcement of any
assessment or by


11


Doc#: US1:11493800v16



--------------------------------------------------------------------------------




any legal or equitable proceeding, or by virtue of any applicable law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any of the Related Parties,
as such, for any obligation or liability of any party hereto or any of its
respective assignees under this Agreement or any documents or instruments
delivered by any Person pursuant hereto for any claim based on, in respect of or
by reason of such obligations or liabilities or their creation; provided,
however, that nothing in this Section 5.16 shall relieve or otherwise limit the
liability of any party hereto or any of its respective assignees for any breach
or violation of its obligations under such agreements, documents or instruments.
[Remainder Of Page Intentionally Left Blank]




12


Doc#: US1:11493800v16



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
on the day and year first above written.
COMPANY

ADT INC.
         By:
     /s/ Timothy J. Whall

Name: Timothy J. Whall
Title: Chief Executive Officer




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------






HOLDERS
PRIME SECURITY SERVICES TOPCO PARENT, L.P.

By:
Prime Security Services TopCo Parent GP, LLC,
its general partner

         By:
     /s/ Timothy J. Whall

Name: Timothy J. Whall
Title: Chief Executive Officer




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------




PRIME SECURITY SERVICES TOPCO PARENT GP, LLC

         By:
     /s/ Timothy J. Whall

Name: Timothy J. Whall
Title: Chief Executive Officer






[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------




BIRCHTREE FUND INVESTMENTS PRIVATE LIMITED

         By:
     /s/ Hena Paul Ling

Name: Hena Paul Ling
Title:




[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------




KOCH SV INVESTMENTS, LLC

         By:
     /s/ Brett D. Watson

Name: Brett D. Watson
Title: Vice President






[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------





Exhibit A


Specified Beneficial Ownership of Interest in the Company


Investor
Amount of Interest Beneficially Owned
Birchtree Fund Investments Private Limited
30,258,000 shares of Common Stock (adjusted to take into account any stock
split, reverse stock split, stock dividend, reorganization or similar event
effected with respect to the shares of Common Stock)









Doc#: US1:11493800v16

